Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a first coordinate conversion unit configured to set the currents detected in the plurality of phases by the current detection unit as detection currents on the stationary coordinates, and apply coordinate conversion to the detection currents on the stationary coordinates based on any phase of the AC rotating machine, to thereby output detection currents on rotational coordinates; 
a current control unit configured to output voltage command values on the rotational coordinates based on current command values on the rotational coordinates, which specify currents to be supplied to the AC rotating machine, and on the detection currents on the rotational coordinates; a second coordinate conversion unit configured to apply coordinate conversion to the voltage command values on the rotational coordinates based on the any phase, to thereby output first voltage command values on the stationary coordinates; 
a voltage command generation unit configured to set one of the first voltage command values on the stationary coordinates and second voltage command values on the stationary coordinates generated immediately before as target command values, and correct phases of the target command values based on a change rate of the any phase, to thereby generate the second voltage command values on the stationary coordinates without using the detection current; and 
a voltage command output unit configured to select one of the second voltage command values on the stationary coordinates generated by the voltage command generation unit and the first voltage command values on the stationary coordinates generated by the second coordinate conversion unit, to thereby output the selected one of the second voltage command values and the first voltage command values as the voltage command values on the stationary coordinates.
	Claims 1-7 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846